Dissenting Opinion.
LINDSAY, C. J.
In dissenting from the opinion of the majority of the Court in this case, I deem it proper to give my reasons for so doing. This case has been before the Court in three different forms.
The first, by petition of the legatees, asking “that the Court authorize the executors to pay a portion of their legacies.” This petition was resisted by two of the executors, but the third, executor (George Savage), in his answer to the petition, stated the condition of the estate and submitted himself “to the proper jurisdiction and order of this Court.”
After hearing the arguments of the respective counsel in the case, the Court could see no reason for the executors holding the entire estate in their hands to meet a suit for $5,000.00, pending against the estate, and passed the fol*470lowing order, which is fully sanctioned by Sec. 141, Art. 93, Code: “It is ordered this 14th day of July, 1894, that the executors reserve the sum of $15,-000 or its value in property to pay the claim now contested, should it be finally adjudicated to be true and proper to be paid; and that the executors be ordered at once, or as soon as practicable, to pay the respective legacies as prayed.”
This order was partially carried into effect by the executors paying off some $3,000 of the legacies, but was not entirely executed on account of a second petition, filed by Mr. George Savage for a rehearing of the-case. After argument by counsel pro and con, and by Mr. Savage himself',- this second petition was dismissed by the Court.
This second petition having been dismissed, the case was still under the-ruling of the first order, but as Mr. Savage refused to be held by it and refused also, to continue the pajmient of the legacies — his co-executors filed a third petition, asking the revocation of his letters as executor in the case, he having refused to comply with the order-of the Court.
To this third petition Mr. Savage made answer “denying the jurisdiction of the Court to enforce the order or to revoke his letters as executor.”
This being a statement of the case and the plea of “non jurisdiction” having been sustained by the majority of the Court, I give the following reasons for my dissenting opinion :
First — I am of the opinion that the Court has full jurisdiction in the case, under Sections 141, 230 and 231.
Second — The executor, George Savage, having submitted himself to the jurisdiction of this Court and its order (68 Md., Biays vs. Roberts) by the part payment of the legacies under that order, he is bound by that decree of this Court (22 Md., Lowe vs. Lowe) and as his petition “for a rehearing of the case” was dismissed, it is my opinion that the decree of this Court, stands until reversed by a higher Court.
Third — I am of the opinion that the plea of non jurisdiction of this Court in this case, comes too late, his redress being the Court of Appeals.
I am also of the opinion that the prayer of the petitioners should be sustained.